   Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 1 of 12 PageID #:480




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

CENGAGE LEARNING, INC., et al., )
                                )
                 Plaintiffs,    )
                                )                     Case No. 19 C 1727
          v.                    )
                                )                     Judge John Robert Blakey
MORENA FOR INTERNATIONAL        )
TRADING, et al.,                )
                                )
                 Defendants.    )

              PRELIMINARY INJUNCTION, ASSET FREEZE,
            AND CONTINUED EXPEDITED DISCOVERY ORDER

      THIS CAUSE is before the Court on the Motion of Plaintiffs Cengage Learning,

Inc., Bedford, Freeman & Worth Publishing Group, LLC, McGraw-Hill Global

Education Holdings, LLC, and Pearson Education, Inc. (collectively, “Plaintiffs”)

against Defendants Morena for International Trading, Morena Hong Kong Limited,

Aika Trading Company, Kloni, Zeena Books LLC, Mazen Alali, Sawsan Shabaan,

Ahmad Harasis, and Does 1-20 (collectively, “Defendants”) for a Preliminary

Injunction and Asset Freeze (“Preliminary Injunction”) and Continued Expedited

Discovery. Plaintiffs’ Motion is brought pursuant to Federal Rule of Civil Procedure

65, the Copyright Act (17 U.S.C. § 502(a)), and the Lanham Act (15 U.S.C. § 1116).

Plaintiffs proceed on the basis that Defendants are importing, distributing, offering

for sale, and/or selling counterfeits of Plaintiffs’ textbooks, i.e., unauthorized copies

of Plaintiffs’ copyrighted works bearing Plaintiffs’ federally registered trademarks,

as set forth in the Complaint.
   Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 2 of 12 PageID #:481




                               PRELMINARY INJUNCTION

       The Court, having reviewed the Complaint, Plaintiffs’ Memorandum of Law in

Support of their Motion, supporting Declaration, and exhibits submitted therewith

HEREBY FINDS:

       Plaintiffs served Defendants with the Complaint and Exhibits A - C, the March

13, 2019 Ex Parte Temporary Restraining Order, Expedited Discovery Order, and

Alternative Service Order (ECF No. 13), and Plaintiffs’ Motion, Notice of Motion, and

Memorandum of Law with Declaration and exhibits in support of their current

Motion.

       The Court has personal jurisdiction over Defendants.             Defendants have

imported counterfeit textbooks into and/or distributed counterfeit textbooks from

Illinois and this District and Plaintiffs’ claims arise from these activities. Specifically,

Defendants distribute counterfeits through warehouses located in Illinois and use a

variety of Illinois addresses to sell counterfeit textbooks. Orders for Defendants’

online book businesses are also fulfilled from within the State.

       Plaintiffs are likely to succeed in showing that Defendants have infringed and

are continuing to infringe Plaintiffs’ federally registered copyrights and trademarks

in connection with Defendants’ importation, distribution, offering for sale, and/or sale

of counterfeits of Plaintiffs’ textbooks, including via the following online storefronts:

       (1)    walaawa_0 (Seller URL https://www.ebay.com/usr/walaawa_0);

       (2)    mazeal-al0 (Seller URL https://www.ebay.com/usr/mazeal-al0);

       (3)    USA1bookstore (Seller ID AOEEEQCKKJOFL);



                                             2
     Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 3 of 12 PageID #:482




       (4)      TextBooks Depot (Seller ID A1N8QE00QB7BD9);

       (5)      MarketBook (Seller ID ACNG4MKGPXBXQ);

       (6)      KHATTAB BOOKS (Seller ID A1A7BR3NUZ1MV2);

       (7)      UR_BOOKSTORE (Seller ID A117NRWND03L09);

       (8)      Unknown (Seller ID A334X5GM6WPMMT);

       (9)      CENTER BOOKSHOP (Seller ID A1IVRNKEJVVF6M);

       (10)     MONO BOOKSTORE (Seller ID A3SR3I0FMESIT4); and

       (11)     Hippocrates books (Seller ID A3IYZWG4MZWNAW)

(collectively, the “Online Storefronts”). Defendants operate the Online Storefronts on

the eBay.com and Amazon.com marketplaces (the “Online Marketplaces”).

       The importation, distribution, offering for sale, and/or sale of counterfeits of

Plaintiffs’ textbooks will result in immediate and irreparable injury to Plaintiffs if

the requested relief is not granted and no adequate remedy at law exists. Plaintiffs

will lose control over the exercise of their exclusive rights and the reputation of their

brands, and also suffer an indeterminable amount of harm through sales lost to

counterfeits.

       Accordingly, IT IS HEREBY ORDERED, in accordance with Rule 65 of the

Federal Rules of Civil Procedure, the Copyright Act (17 U.S.C. § 502(a)), and the

Lanham Act (15 U.S.C. § 1116), and the Court’s inherent equitable power to issue

provisional remedies ancillary to its authority to provide final equitable relief, and no

prior application having been granted, that:


1.     Defendants, their officers, directors, agents, servants, representatives,

                                           3
     Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 4 of 12 PageID #:483




       employees, successors, and assigns, and all those acting in active concert or in

       participation with any of them, are enjoined from:

2.     Directly or indirectly infringing any copyrighted work of Plaintiffs (or any

       parent, subsidiary, or affiliate of Plaintiffs) (“Plaintiffs Works”), i.e., any

       textbook or other copyrighted work published under any of the imprints

       identified on Exhibit C to the Complaint (attached hereto as Appendix A) (the

       “Imprints”);

3.     Directly or indirectly infringing any trademark of Plaintiffs (or any parent,

       subsidiary, or affiliate of Plaintiffs), including the trademarks associated with

       the Imprints;

4.     Directly or indirectly manufacturing, reproducing, importing, distributing

       (including returning goods purchased from another), offering for sale, and/or

       selling counterfeit copies of Plaintiffs’ Works; and

5.     Enabling, facilitating, permitting, assisting, soliciting, encouraging, or

       inducing others to directly or indirectly infringe, manufacture, import,

       distribute, offer for sale, and/or sell counterfeit copies of Plaintiffs’ Works.

6.     Defendants, their officers, directors, agents, servants, representatives,

       employees, successors, and assigns, and all those acting in active concert or

       participation with any of them, and third party providers for any of the

       Defendants who receive actual notice of this Preliminary Injunction, including,

       but not limited to, Online Marketplaces, online buyback websites, and

       Financial Institutions, must immediately locate all accounts, including all



                                             4
     Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 5 of 12 PageID #:484




       directly or indirectly related or linked accounts, used to receive money from

       Defendants’ textbook sales (“Defendants’ Accounts”) and immediately cease

       transferring, withdrawing, or otherwise disposing of any money or other assets

       in Defendants’ Accounts, and cease allowing such money or other assets in

       Defendants’ Accounts to be transferred, withdrawn, or otherwise disposed of

       pending further Order of this Court. Defendants’ Accounts include but are not

       limited to: (a) Defendants’ accounts with Online Marketplaces and online

       buyback websites; and (b) Defendants’ accounts with banks, financial

       institutions, PayPal, Inc., or other payment processing companies that have

       received money or other assets from Defendants’ Accounts or otherwise

       received sales proceeds from Defendants’ accounts with Online Marketplaces

       or online buyback websites, including any such accounts or funds that are not

       U.S. based (“Financial Institutions”).

7.     Defendants, their officers, directors, agents, servants, representatives,

       employees, successors, and assigns, and all those acting in active concert or

       participation with any of them, and any third party providers for any of the

       Defendants who receive actual notice of this Preliminary Injunction must

       immediately locate all physical copies of Plaintiffs’ Works that are within their

       possession, custody, or control, and immediately cease selling, distributing,

       transferring, or disposing of such copies of Plaintiffs’ Works related to or

       associated with any Defendant. Any copies of Plaintiffs’ Works determined by

       Plaintiffs after inspection to be authentic and not counterfeit shall, upon



                                           5
     Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 6 of 12 PageID #:485




       Plaintiffs’ notice of such determination, be exempted from this Preliminary

       Injunction. “Third party providers” as used in this paragraph includes, but is

       not limited to, a person or entity holding physical copies of Plaintiffs’ Works on

       Defendants’ behalf, including, but not limited to, Radius International, Maria

       Delgado, Online Marketplaces, and online buyback websites. Such third party

       providers shall preserve such physical copies of Plaintiffs’ Works related to or

       associated with any Defendant in a secure area pending inspection by

       Plaintiffs.   Any copies of Plaintiffs’ Works determined by Plaintiffs after

       inspection to be authentic and not counterfeit shall, upon Plaintiffs’ notice of

       such determination, be exempted from this Preliminary Injunction.

8.     Plaintiffs’ counsel shall hold and preserve as evidence any books determined

       by Plaintiffs to be counterfeit through such inspection described above. If

       requested by Defendants, Plaintiffs shall make the counterfeit textbooks

       available to the Defendants for inspection at a time mutually convenient to

       Plaintiffs and Defendants.

9.     Third party Walaa Awad is specifically excluded from the effect of this

       Preliminary Injunction, and its terms do not apply to her, unless and until

       further Ordered by the Court. Plaintiffs and Ms. Awad have entered into a

       Stipulated Preliminary Injunction setting forth specific terms as to Ms. Awad.

       IT IS FURTHER ORDERED that this Preliminary Injunction shall remain in

effect until further order of the Court.




                                           6
     Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 7 of 12 PageID #:486




                   CONTINUED EXPEDITED DISCOVERY ORDER

       The Court, having reviewed the Complaint, Plaintiffs’ Memorandum of Law in

Support of their Motion, supporting Declaration, and exhibits submitted therewith

HEREBY FINDS:

       Without the requested expedited discovery, Plaintiffs will not be able to

determine the true identities and locations of Defendants and, ultimately, proceed

with their claims and obtain any final relief to which they are entitled. The requested

expedited discovery is also to effectuate the terms of the Preliminary Injunction.

       IT IS HEREBY ORDERED that Plaintiffs’ motion for leave to continue to take

expedited discovery, prior to a Rule 26(f) conference, is GRANTED.

1.     Plaintiffs may immediately issue expedited discovery requests to Defendants

       and/or seek via subpoena from the Online Marketplaces, online buyback

       websites, PayPal, Inc., Financial Institutions, Radius International, and other

       service providers to Defendants and relevant third parties, who shall provide

       within five (5) days of service of the requests or subpoena written disclosure of

       the    following   information    to       Plaintiffs’   counsel   by   e-mail   at

       michele@oandzlaw.com to the full extent it is within the possession, custody,

       or control of the served party:

       a.     All names, physical addresses, e-mail addresses, Internet Protocol (“IP”)

              addresses, and seller identification numbers and the current account

              balance associated with Defendants or Defendants’ Accounts;

       b.     Any other online storefronts or seller names associated with or related



                                              7
     Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 8 of 12 PageID #:487




                 to Defendants, along with all names, physical addresses, e-mail

                 addresses,   IP   addresses,     and   seller   identification   numbers

                 corresponding to such online storefronts, seller names, and/or associated

                 accounts;

       c.        Defendants’ Accounts with Financial Institutions, including complete

                 account numbers and all names, physical addresses, e-mail addresses,

                 and telephone numbers associated with Defendants’ Accounts.

2.     IT IS FURTHER ORDERED that Plaintiffs may immediately issue expedited

       discovery requests to Defendants and/or seek via subpoena from the Online

       Marketplaces, online buyback websites, PayPal, Inc., Financial Institutions,

       and other service providers to Defendants and relevant third parties, who shall

       provide within seven (7) days of service of the requests or subpoena the

       following information to the full extent it is within the possession, custody, or

       control of the served party:

            a.      Defendants’ inventory of Plaintiffs’ Works in a Defendant’s or third

                    party’s possession, custody, or control, including the relevant title,

                    ISBN, number of copies, and location of the inventory;

            b.      Defendants’ sales of Plaintiffs’ Works from January 1, 2016 to the

                    present, including Defendants’ gross revenues received and, for each

                    transaction, the relevant title, ISBN, number of copies sold, price per

                    copy, date sold, and purchaser’s city and state;

            c.      Account statements and/or details for Defendants’ Accounts,



                                              8
     Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 9 of 12 PageID #:488




                 including complete account numbers, current account balances,

                 Internet Protocol (“IP”) addresses used to access Defendants’

                 Accounts, and the account holders’ or signatories’ true names,

                 physical addresses, telephone numbers, and e-mail addresses;

           d.    Information concerning any Financial Institution’s connection to the

                 United States, including, but not limited to, properties owned in the

                 United States, correspondent accounts within the United States,

                 correspondent accounts used by the Defendants, acquiring banks

                 within the United States, acquiring banks utilized by the

                 Defendants,   settlement       accounts within the     United States,

                 settlement accounts used by the Defendants, and statements

                 promoting their settlement services and their service (provided

                 through correspondent accounts) of providing U.S. dollar wire

                 transfers to and from other countries for customers.

3.     IT IS FURTHER ORDERED that Plaintiffs may immediately issue expedited

       discovery requests to Defendants and/or subpoenas to Online Marketplaces,

       online buyback websites, Radius International, and other service providers to

       Defendants and relevant third parties seeking the inspection of Plaintiffs’

       Works held in inventory by or on behalf of a Defendant. Plaintiffs, Defendants,

       Radius International, Online Marketplaces, online buyback websites, and

       other third parties shall work cooperatively to coordinate the inspection of

       Plaintiffs’ Works within twenty-one (21) days of Plaintiffs’ request. Any of



                                            9
     Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 10 of 12 PageID #:489




        Plaintiffs’ Works that Plaintiffs confirm to be counterfeit through inspection

        shall be turned over to and held by Plaintiffs until this matter is concluded as

        to the respective Defendant.        Plaintiffs shall provide notice of their

        determination to the respective Defendant promptly after completing the

        inspection. Plaintiffs shall promptly return any copies of Plaintiffs’ Works that

        they do not determine to be counterfeit, and such Works shall be immediately

        exempt from the Preliminary Injunction.

4.      IT IS FURTHER ORDERED that Defendants, their officers, directors, agents,

        servants, representatives, employees, successors, and assigns, and all those

        acting in active concert or in participation with any of them, shall preserve,

        and are enjoined from destroying, concealing, or altering:

           a.     All of Plaintiffs’ Works in their inventory or that otherwise are in

                  their possession, custody, or control that were obtained by or from

                  Defendants or maintained by Defendants.

           b.     All documents and data, whether hard copy or electronically stored

                  information, that relate or may relate to Plaintiffs’ claims in the

                  Complaint, including, but not limited to, emails, voicemails, texts,

                  other messaging communications (including WhatsApp), invoices,

                  purchase and sale records, shipping and receiving documents, and

                  financial documents concerning profits and losses that concern

                  Plaintiffs’ Works.

           c.     The application of this preservation Order to electronically stored



                                           10
  Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 11 of 12 PageID #:490




               information includes, but is not limited to, files or data stored on

               computers or other storage media in Defendants’ possession, custody,

               or control, such as hard disks, floppy disks, backup tapes, ZIP

               cartridges, USB drives, CDs, DVDs, and SD cards. Suspension of

               normal computer maintenance procedures, including but not limited

               to such procedures as defragmenting hard drives, deleting internet

               cookies, deleting browser history and favorites, and running any disk

               clean-up processes, is required if necessary to comply with this

               preservation Order.

         d.    Failure to comply with the preservation Order may result in

               sanctions being imposed for spoliation of evidence, which can include,

               but is not limited to, monetary sanctions and adverse rulings against

               the party found to have engaged in spoliation.


Dated: April 10, 2019
                                             Entered:

                                             ____________________________
                                             John Robert Blakey
                                             United States District Judge




                                        11
 Case: 1:19-cv-01727 Document #: 37 Filed: 04/10/19 Page 12 of 12 PageID #:491




                                APPENDIX A:
                            PLAINTIFFS’ IMPRINTS

 BEDFORD, FREEMAN & WORTH
                                              CENGAGE LEARNING, INC.
   PUBLISHING GROUP, LLC
Bedford, Freeman & Worth High School   Brooks Cole
   Publishers                          Cengage
Bedford/St. Martin’s                   Cengage Learning
BFW                                    Course Technology
BFW High School Publishers             Delmar
Freeman                                Gale
Macmillan Education                    Heinle
Macmillan Learning                     Milady
W.H. Freeman & Company                 National Geographic Learning
Worth                                  South-Western Educational Publishing
Worth Publishers                       Wadsworth

     MCGRAW-HILL GLOBAL
                                             PEARSON EDUCATION, INC.
    EDUCATION HOLDINGS, LLC
Irwin                                  Addison Wesley
Lange                                  Adobe Press
McGraw-Hill                            Allyn & Bacon
McGraw-Hill Education                  Benjamin Cummings
McGraw-Hill Higher Education           Brady
McGraw-Hill Professional               Cisco Press
McGraw-Hill Ryerson                    Financial Times Press/FT Press
McGraw-Hill/Appleton & Lange           IBM Press
McGraw-Hill/Contemporary               Longman
McGraw-Hill/Dushkin                    New Riders Press
McGraw-Hill/Irwin                      Peachpit Press
NTC/Contemporary                       Pearson
Osborne                                Pearson Education
Schaum’s                               Prentice Hall
                                       Que Publishing
                                       Sams Publishing




                                       12
